Exhibit 10.1

AGREEMENT TO EXTEND CLOSING DATE

This Agreement to Extend Closing Date (“Agreement”) dated June 28, 2013, is
between Astronics Corporation, a corporation organized under the laws of New
York (“Buyer”), Peco, Inc., a corporation organized under the laws of the state
of Oregon (“Company”), and Herbert J. Taylor and James M. Stocks (the “Sellers’
Representatives”) on behalf of the shareholders of the Company identified on the
signature page to the Stock Purchase Agreement described in Recital A hereof
(collectively, “Sellers”).

Recitals

 

  A. Buyer, Company and Sellers executed and delivered a Stock Purchase
Agreement (the “Purchase Agreement”) dated May 28, 2013.

 

  B. The parties desire to extend the Closing Date for the Transaction. NOW,
THEREFORE, the parties agree as follows:

1. Definitions. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

2. Closing. The parties agree to extend the Closing Date to August 9, 2013.

3. Continued Effectiveness. Except as modified herein, all other terms,
conditions and covenants set forth in the Purchase Agreement remain in full
force and effect among the parties.

4. Signatures. This Agreement may be signed in counterparts. A fax transmission
of a signature page will be considered an original signature page. At the
request of a party, a party will confirm a fax-transmitted signature page by
delivering an original signature page to the requesting party.

[Signature page follows]



--------------------------------------------------------------------------------

BUYER:

ASTRONICS CORPORATION

 

By: Title:

COMPANY:

PECO, INC.

 

By: Title:

SELLERS’ REPRESENTATIVES

 

 

James M. Stocks

 

Herbert J. Taylor